                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                             Plaintiff,                           ORDER
  v.
                                                         Case No. 20-cr-138-wmc
CHANG XIONG,

                             Defendant.


       The defendant in the above-entitled case has been:


           •     convicted of the charge against him and no appeal is pending.
                 Therefore, it is directed that the passport be transferred to the U.S.
                 State Department.

                 The State Department is not to reissue a passport without approval
                 of U.S. Probation while the defendant remains on supervision.


           •    convicted of the charge against him and no appeal is pending.
                Therefore, it is directed that the passport be transferred to the ICE
                Regional Office in Milwaukee, Wisconsin.

                convicted of the charge against him. Defendant was not sentenced to
                a term of imprisonment or supervised release. Therefore, it is
                directed that the passport be returned to the defendant or his
                authorized representative.


          •     Defendant is deceased. Therefore, it is directed that the passport be
                returned to the State Department.


       Signed this 13 th day of July, 2021.
